DETAILED ACTION
Claims 1, 8, and 15 are amended. Claims 3, 7, 10, 14, and 17 are cancelled. Claims 1, 2, 4-6, 8-9, 11-13, 15-16, and 18-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 8-9, 11-13, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
U.S. 2018/0351957 A1 by Mott discloses translating a resource provisioning request to a common format that would comply with a target API format (see e.g. Mott, paragraphs 28 and 57-59). However, Mott does not explicitly disclose determining missing input parameters of the resource provisioning request by utilizing a machine learning model that predicts the values for the missing parameters as recited in the claims.
Wang et al. (US 2020/0211120 A1; hereinafter Wang) discloses a machine learning data model trained using historical data to determines missing input variables (see e.g. Wang, paragraphs 27 and 86). However, Wang does not explicitly disclose the machine learning model predicting the values for the missing variables and/or accessing an external source to obtain the missing variables as recited in the claims.
Dakshinyam et al. (US 2020/0177448 A1; hereinafter Dakshinyam) discloses a DLT provisioner system employing machine learning algorithms to predict missing and/or incorrect parameters and to provision DLT networks based on fewer parameters/information (see e.g. Dakshinyam, paragraph 48). However, Dakshinyam does not explicitly disclose accessing an external source to obtain the missing parameters and/or performing translation using obtained parameters as recited in the claims.
Moon et al. (US 2020/0112526 A1; hereinafter Moon) discloses a parameter determination module 334 that determines missing parameters within a request and utilizes a predictive engine 146 to predict values for the missing parameters (see e.g. Moon, paragraphs 80-81). However, Moon does not explicitly disclose the parameter determination module 334 being a machine learning model trained to compare the past requests and/or performing translation using obtained parameters as recited in the claims.
Therefore, in view of the limitations “determining that one or more necessary input parameters is missing from the provisioning request, wherein the determination is generated by a machine learning model that is trained to compare the provisioning request to patterns of past provisioning requests and to predict one or more input parameters for which values are not included in the provisioning request”, “accessing an external source and obtaining, from the external source, one or more obtained input parameters responsive to the determined missing one or more necessary input parameters”, “translating the provisioning request with the incorporated one or more obtained input parameters into the target system API format defined by the determined API using the selected mapping” recited in claim 1, the similar limitations recited in claims 8 and 15, and the other limitations recited therewith, claims 1, 8, and 15, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 8, and 15 are allowed. Claims 2, 4-6, 9, 11-13, 16, and 18-20 are also allowed due to their dependency on allowable independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194